Citation Nr: 1746892	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-06 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hysterectomy residuals, including as secondary to service-connected juvenile granulosa cell tumor, status post left oophorectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified at a March 2017 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim for service connection for residuals of a hysterectomy is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The evidence of record includes an August 2010 VA examination.  The examiner noted that in 1993, while on active duty, the Veteran developed problems with heavy vaginal bleeding and lower abdominal pain.  He observed that the Veteran was diagnosed with an ovarian tumor in May 1993 and a laparotomy was performed with a final diagnosis of a granulosa cell tumor, possible malignancy.  The examiner commented that follow up exploratory laparotomy revealed no evidence of a malignant disease.  He stated that the Veteran's left tube and ovary was removed.  The examiner noted that approximately one year ago, the Veteran began to develop problems of lower abdominal discomfort and heavy vaginal bleeding.  He further observed that the Veteran's hysteroscopy results were unremarkable.   In addition, the examiner noted that the Veteran's medical records included a sonogram, showing a fibroid uterus, continual irregular vaginal bleeding and pain.  He stated that the Veteran's gynecologist had recommended a hysterectomy, which had not been performed at the time of this examination.  Nevertheless, the examiner opined that the Veteran's then scheduled hysterectomy was at least not likely related to the previous granulosa cell tumor in 1993 while on active duty.  He, however, also opined that it was at least as likely than not that the scheduled hysterectomy was caused by or the result of or aggravated by the service-connected granulose cell tumor on active military duty in 1993.  The examiner stated that a review of the gynecologic peer review literature revealed that there was no evidence of any association between granulosa tumor and further development of menorrhagia, fibroid or leiomyomata uterus.  He concluded that they were separate gynecologic diagnoses. 

Since the examiner gave conflicting opinions, he was asked to submit a medical addendum opinion.  Resultantly, in November 2010, he clarified that the hysterectomy performed for reasons of menorrhagia and fibroid uterus was not related to the previous granulosa cell tumor in 1993 while on active military duty.  The examiner reiterated that they were pathological conditions not related to each other.

The Veteran, however, has submitted medical literature intimating that there is a connection between her service-connected granulosa cell tumor and the continued symptoms of heaving bleeding and abdominal pain that led to her hysterectomy.  In addition, the Veteran states that since her granulosa cell tumor was removed in 1993, she continued to have the same symptoms and had to do follow-up visits every 3 to 6 months because of the possibility of reoccurrence.  Therefore, further medical commentary is necessary before a decision may be made on the claim. 

Accordingly, the case is REMANDED for the following action:



1. Make arrangements to obtain the Veteran's VA treatment records, dated from September 1999 to March 2010, and from January 2013 forward.

2. Make arrangements to obtain any outstanding private medical treatment records from Jackson Memorial Hospital dated from February 2010, Halifax Health dated from July 2010, and Moffitt Medical Center dated from September 2010.

3. After the above has been completed, schedule the Veteran for a VA gynecological examination.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hysterectomy was etiologically related to any incident of service, to include the granulosa cell tumor of the left ovary diagnosed in 1993 with subsequent removal of the left tube and ovary.

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hysterectomy was either (i) caused by, or (ii) aggravated by (i.e., worsened by) her service-connected juvenile granulosa cell tumor, status post left oophorectomy.

In providing these opinions, the examiner should acknowledge and consider the September 11, 2013 letter from the Veteran's VA hematologist (P.V., MD); the medical literature submitted by the Veteran in March 2017 (see VBMS entries labeled as Correspondence, six entries dated March 27, 2017, and one entry dated March 23, 2017); and the Veteran's assertion that since her granulosa cell tumor was removed in 1993, she continued to have the same symptoms and had to do follow-up visits every 3 to 6 months because of the possibility of reoccurrence (see Hearing Transcript, March 23, 2017 entry in VBMS).  

A complete rationale must accompany all opinions rendered.

4. After conducting any other development deemed necessary, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




